NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any c ourt." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3688-16T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ABDUL ROWELLS,

     Defendant-Appellant.
_____________________________

                    Submitted August 30, 2018 – Decided September 26, 2018

                    Before Judges Rothstadt and DeAlmeida.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 13-07-1572.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Adam W. Toraya, Designated Counsel, on
                    the brief).

                    Robert D. Laurino, Acting Essex County Prosecutor,
                    attorney for respondent (Lucille M. Rosano, Special
                    Deputy Attorney General/Acting Assistant Prosecutor,
                    of counsel and on the brief).

PER CURIAM
      Defendant, Abdul Rowells, appeals from the denial of his petition for

post-conviction relief (PCR) without an evidentiary hearing. For the reasons

that follow, we affirm.

      Defendant pled guilty to first-degree robbery, N.J.S.A. 2C:15-1, second-

degree burglary, N.J.S.A. 2C:18-2(b)(1), and first-degree attempted murder of a

police officer, N.J.S.A. 2C:5-1 and 2C:11-3. On April 22, 2014, the sentencing

court imposed an aggregate sentence in accordance with defendant's plea

agreement of twenty years subject to an eighty-five percent parole disqualifier

under the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

      Defendant filed a direct appeal, arguing only that his sentence was

excessive.   An excessive sentencing panel affirmed his sentence.        State v.

Rowells, No. A-1963-14 (App. Div. June 1, 2015). The Supreme Court denied

defendant's petition for certification. State v. Rowells, 223 N.J. 282 (2015).

      The facts underlying defendant's convictions are not pertinent to his

present appeal. Suffice it to say, they stem from defendant entering an apartment

building with a handgun, robbing two victims, and holding one victim hostage

until she managed to escape. When the police arrived and an officer entered the

apartment, defendant fired his gun at him, but missed. In response, the officer




                                                                         A-3688-16T2
                                        2
fired his gun and struck defendant in the shoulder, at which point defendant was

taken into custody.

       Defendant filed his first PCR petition on June 8, 2016, arguing that he

received ineffective assistance of counsel because his attorney "didn’t give

[him] the proper guidance, or advise [him] with any hospital/medical reports

indicating . . . how [he] was being convicted of attempted murder when [he]

wasn’t attempting to harm or murder anyone[.]" PCR counsel submitted a brief

and certification from defendant in November 2016.            In his certification,

defendant stated that his attorney failed to explain how his jail credits and future

credits would be applied toward his parole ineligibility date and how the NERA

and Graves Act 1 forms applied to his case before being told to sign them. He

further stated that he would not have accepted the plea offer had the terms been

fully explained by his attorney. In the brief, defendant contended that his

attorney was ineffective because he failed to "appropriately advise[] defendant

on his parole ineligibility term" and that he was entitled to an evidentiary hearing

on his PCR petition.

       After considering the parties' oral arguments, Judge Ronald D. Wigler

denied defendant's petition by order dated February 3, 2017, for reasons set forth


1
    N.J.S.A. 2C:43-6(c).
                                                                            A-3688-16T2
                                         3
on the record in an oral decision and in an accompanying eleven-page written

statement of reasons dated the same day. In his oral decision, Judge Wigler

addressed defendant’s argument that plea counsel was ineffective by failing to

inform defendant of the terms of his guilty plea. The judge recounted that during

the plea proceeding, the plea court asked defendant a series of questions while

he was under oath to ensure he understood the purpose and the gravity of the

proceedings. Among the plea court's questions, defendant was asked if he had

reviewed all the information contained in the plea form with his attorney,

including the supplemental forms, to which the defendant replied, "yeah." At

the hearing, defendant also confirmed that he was "satisfied with his [attorney's]

services." After the plea court explained the details of the plea agreement to

defendant, including the parole ineligibility period, he never indicated that he

did not understand it or that his attorney failed to adequately explain any

information about the plea. Judge Wigler concluded that defendant's PCR

arguments were therefore belied by the record of his plea hearing.

      In his eleven-page written decision, Judge Wigler found that defendant

failed to satisfy the two-prong test under Strickland v. Washington, 466 U.S.

668, 687 (1984), because defendant never stated during the plea proceedings

that he did not understand the terms of the plea agreement or that his attorney


                                                                          A-3688-16T2
                                        4
failed to adequately explain any information to him. Further, he acknowledged

that he understood the agreement both during his plea hearing and by way of his

signature on the supplemental NERA and Graves Act forms.                Moreover,

defendant did not make a showing that, if he had fully understood the terms of

his parole ineligibility period, he would have elected not to accept the plea

agreement.    Rather, the record demonstrated that he willingly accepted it.

Therefore, the judge concluded that because defendant failed to demonstrate that

he received ineffective assistance of counsel, he failed to establish a prima facie

claim that warranted an evidentiary hearing under State v. Preciose, 129 N.J.

451, 462-63 (1992). This appeal followed.

      On appeal, defendant presents the following issue for our consideration:

                   POINT I

                   THE TRIAL COURT ERRED IN
                   DENYING    THE   DEFENDANT'S
                   PETITION FOR POST CONVICTION
                   RELIEF WITHOUT AFFORDING HIM
                   AN EVIDENTIARY HEARING TO
                   FULLY ADDRESS HIS CONTENTION
                   THAT HE FAILED TO RECEIVE
                   ADEQUATE               LEGAL
                   REPRESENTATION AT THE TRIAL
                   LEVEL.

      Specifically, defendant claims his attorney failed to advise him of the

parole disqualifier component of his plea and to fully explain its consequences.

                                                                           A-3688-16T2
                                        5
He argues that although he signed and initialed the plea forms that contained the

consequences of parole ineligibility, it was never explained to him. Further,

defendant argues that because the PCR court did not conduct an evidentiary

hearing, he was denied the opportunity to establish his ineffective assistance of

counsel claim.

      We are not persuaded by any of these arguments and affirm, substantially

for the reasons expressed by Judge Wigler in his thorough oral and written

decisions. We add only the following comments.

      The standard for determining whether counsel's performance was

ineffective for purposes of the Sixth Amendment was formulated in Strickland,

466 U.S. at 687, and adopted by our Supreme Court in State v. Fritz, l05 N.J.

42, 49 (1987). In order to prevail on a claim of ineffective assistance of counsel,

defendant must meet the two-prong test of establishing both that: (l) counsel's

performance was deficient and he or she made errors that were so egregious that

counsel was not functioning effectively as guaranteed by the Sixth Amendment

to the United States Constitution; and (2) the defect in performance prejudiced

defendant's rights to a fair trial such that there exists a "reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would

have been different." Strickland, 466 U.S. at 687, 694.


                                                                           A-3688-16T2
                                        6
      This two-prong analysis applies equally to convictions after a trial or after

a defendant pleads guilty. In the context of a PCR petition challenging a guilty

plea, the first Strickland prong is satisfied when a defendant establishes a

reasonable probability he or she would not have pled guilty but for counsel's

errors. State v. Gaitan, 209 N.J. 339, 351 (2012). The second prong is met when

a defendant establishes a reasonable probability he or she would have insisted

on going to trial. Ibid. "When a defendant has entered into a plea agreement, a

deficiency is prejudicial if there is a reasonable probability that, but for counsel's

errors, the defendant would not have decided to forego the plea agreement and

would have gone to trial." State v. McDonald, 211 N.J. 4, 30 (2012) (citing Hill

v. Lockhart, 474 U.S. 52 (1985); State v. Nuñez-Valdéz, 200 N.J. 129, 139

(2009)).

      The mere raising of a claim for PCR does not entitle the defendant to an

evidentiary hearing. See State v. Cummings, 321 N.J. Super. 154, 170 (App.

Div. 1999). When determining whether to grant an evidentiary hearing, the PCR

court must consider the facts in the light most favorable to the defendant to

determine if a defendant has established a prima facie claim. Preciose, 129 N.J.

at 462-63. It follows that a "defendant must allege specific facts and evidence

supporting his allegations," State v. Porter, 216 N.J. 343, 355 (2013), and "must


                                                                              A-3688-16T2
                                          7
do more than make bold assertions that he was denied the effective assistance

of counsel."   Cummings, 321 N.J. Super. at 170.         PCR petitions must be

"accompanied by an affidavit or certification by defendant, or by others, setting

forth with particularity the facts that he wished to present." State v. Jones, 219

N.J. 298, 312 (2014).

      Applying these guiding principles, and considering the substantial

consequences that confronted defendant if he did not accept the plea offer and

did not prevail at trial, we conclude that defendant failed to make a prima facie

showing of ineffectiveness of counsel within the Strickland-Fritz test.

Accordingly, Judge Wigler correctly concluded that an evidentiary hearing was

not warranted. See Preciose, 129 N.J. at 462-63.

      Affirmed.




                                                                          A-3688-16T2
                                        8